Title: From George Washington to Major General William Heath, 17 August 1780
From: Washington, George
To: Heath, William


					
						
							Dear Sir
							Head qrs Orange Town August 17. 1780
						
						I have received successively Your three favors of the 9th 12th & 13th with three Inclosures.
						With respect to the Militia or Three Months Men as they are called—I do not wish them to leave the Count—as long as he shall think their services really essential; but when he judges that he can part with them without injury or inconvenience, the whole, as well those furnished by Rhode Island as those from the Massachusetts, will proceed to Peek’s Kill. When they march You will advise me of it, that I may meet the Officer commanding them—with Orders for his further destination, when he arrives at Claverack.
						As to your wishes to join the Army—As I observed before, your aid may be very material to the Count—and as we have no prospect of—immediate—active operations—I would rather wish You to remain with him longer. I thought it essential in the first instance, that there should be an Officer of rank sent to him, and a variety of reasons concurred to induce me to believe that You would answer the important objects I had in view, as well, at least, as any I could choose. I have not been disappointed in the least in my expectations—and the Count himself judges your continuing very essential and expressed himself in the following manner upon the subject, several days ago. “I shall keep with me, if You think proper, Genl Heath, whose ardor, spirit and activity are absolutely necessary to me.” For these several considerations, I wish You to reconcile Yourself to remaining with him a while; which will be the more easy, when You consider that You will be fully advertised whenever we are in a situation to attempt any thing Offensive on a great scale, and will have your command.
						I return You the proceedings of the Court Martial, as your powers are fully competent to the case it respects, and You will act in the affair as You shall judge proper.
						I am exceedingly happy to hear of the success of the Eastern Cruizers

against the Fleet bound to Quebec, and hope that the Sixteen prizes already arrived, will be followed by the remainder of the Fleet or the greatest part of it. A stroke of this kind against the Provision Vessels expected from Cork, to follow this, would be very interesting. I hope it will happen.
						From advices I have, the Enemy are again preparing an embarkation. The number of Troops is said to be about Two Thousand & from several circumstances it would seem, that they are intended for some coasting expedition. I am Dr Sir With great regard & esteem Yr Most Obedt servt
						
							Go: Washington
						
					
					
						On further consideration the Rhode Island Militia or Three months men will not proceed till further orders or till the French troops advance.
					
				